DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):
In claim 2, “a cooling fan for…expelling air into an oil cooler for cooling oil contained therein”. Specifically, Figure 6 does not depict a cooling fan.
In claim 3, “the cooling fan is mechanically powered by the rotor shaft”. Specifically, Examiner notes that there is no indication in, e.g., Figures 4A-4C, of how the rotor shaft 406 might be arranged to proceed through the opposite side of the motor 402 to the cooling fan 412, nor is a cooling fan actually shown in Figure 6.
In claims 13 and 17, “a ducted rotor” and “a nacelle for supporting the ducted rotor”. Specifically, ducted fans 106 are shown in Figure 1A and nacelles 1001 are shown in Figure 10, but the drawings do not depict an embodiment of the invention featuring both a ducted fan and a nacelle at the same time.
No new matter should be entered.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 2-4 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 2 recites “the line replaceable unit” which lacks proper antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
a) Determining the scope and contents of the prior art.
b) Ascertaining the differences between the prior art and the claims at issue.
c) Resolving the level of ordinary skill in the pertinent art.
d) Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2021/0039796 A1), hereinafter Hirabayashi, in view of Sandberg et al. (US 2019/0193835 A1), hereinafter Sandberg.
Regarding claim 1, Hirabayashi discloses an electric drive system (abstract, regarding a redundant propulsion device includes a propeller and electric motors) comprising: 
a plurality of redundant motors (motors 23A-23E; fig. 2A), wherein power generated by the plurality of motors is used to drive a rotor system (para. 
a gear box associated with the plurality of redundant motors (first gears 24, second gears 25; fig. 2A); and 
at least one structural element (nacelle 22; fig. 2A) for retaining the redundant motors and the gear box together as a single integrated unit (as shown in fig. 2A).
Hirabayashi does not appear to specifically disclose a collective actuator for controlling a collective pitch of the rotor blades connected to the rotor shaft.
However, Sandberg is in the field of rotor assemblies with electric motors (abstract) and teaches a collective actuator (rotor shafts 11, 21, 31; blade gear 15; shaft gear 16; figs. 1A and 2A) for controlling a collective pitch of the rotor blades connected to the rotor shaft (para. [0048], regarding the shaft gear 16b and blade gear 15b…increases the blade pitch angle 7 of the rotor blade 5b; see also para. [0049]).
It would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi to include a collective actuator for controlling a collective pitch of the rotor blades connected to the rotor shaft as taught by Sandberg, whereby the structural element of Hirabayashi further retains the collective actuator taught by Sandberg, in order to ensure that the rotor blade pitch can be easily adjusted (see Sandberg, paras. [0048-0049]).


Alternatively, Examiner notes that Applicant has not disposed any particular criticality for the structural element being configured as opposing rails as compared to a housing. Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention with first and second rails disposed on opposite sides of the unit, since the equivalence of a housing and rails for their use in the structural support art and the selection of any known equivalents to the same would be within the level of ordinary skill in the art.
	
Regarding claim 10, Hirabayashi as modified discloses the invention in claim 1, and further discloses wherein each of the motors comprises an electric motor (abstract).

Regarding claim 11, Hirabayashi as modified discloses the invention in claim 1, and further discloses wherein the rotor shaft (21a) is disposed through a center of the integrated unit (as shown in fig. 2a).

Regarding claim 12, Hirabayashi as modified discloses the invention in claim 1, and further discloses wherein each of the motors has associated therewith a one-way clutch (para. [0086], regarding when the first gears 24 is attached to the output shaft .

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2021/0039796 A1), hereinafter Hirabayashi, in view of Sandberg et al. (US 2019/0193835 A1), hereinafter Sandberg, as applied to claim 1 above, and further in view of Bevirt et al. (US 2019/0329859 A1), hereinafter Bevirt.
Regarding claim 2, Hirabayashi as modified discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising a cooling fan for drawing air into the line replaceable unit across an electronic component of the line replaceable unit to cool the electronic component and for expelling air into an oil cooler for cooling oil contained therein.
However, Bevirt is in the field of aircraft propulsion systems (abstract) and teaches a cooling fan (air fan 318; fig. 9A) for drawing air into the line replaceable unit across an electronic component of the line replaceable unit to cool the electronic component (para. [0087], regarding airflow through the motor enters through a path 331 through the rotor support structure 315…the air fan 318 may also draw air in and through the airflow system described above) and for expelling air into an oil cooler for cooling oil contained therein (para. [0084], regarding after flowing through the heat exchanger 319 the fluid then routes back through the fluid flow structure 316 to the fluid pump 317…the air fan 318 may be driven by a motor to pull air through the heat exchangers).


Regarding claim 3, Hirabayashi as modified discloses the invention in claim 2, but does not appear to specifically disclose wherein the cooling fan is mechanically powered by the rotor shaft.
However, Hirabayashi teaches that all of the motors (23A-23E) are mechanically coupled only to the rotor shaft (21a) as the sole output source of the motors. Furthermore, Bevirt teaches that the air fan 318 may be driven by a motor (para. [0084]).
Therefore, it would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi such that the cooling fan of Bevirt is mechanically powered by the rotor shaft of Hirabayashi given the fact that in Hirabayashi, the only output means of the motors to drive the cooling fan is necessarily the shaft as powered by the motors, and the cooling fan as taught by Bevirt is already powered by a motor.

.

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2021/0039796 A1), hereinafter Hirabayashi, in view of Sandberg et al. (US 2019/0193835 A1), hereinafter Sandberg, as applied to claim 1 above, and further in view of Niergarth et al. (US 2018/0050811 A1), hereinafter Niergarth.
Regarding claim 5, Hirabayashi discloses the invention in claim 1, but does not appear to specifically disclose the invention further comprising an oil distribution system for distributing oil cooled by the oil cooler to at least one motor and at least one gearbox, wherein the distributed oil is used to cool the at least one motor and the at least one gearbox.
However, Niergarth is in the field of propulsion systems for aircraft (abstract) and teaches an oil distribution system (accessory gearbox 342; fig. 5) for distributing oil cooled by the oil cooler to at least one motor (para. [0063], regarding a supply line 362 of the thermal management system is further configured in thermal communication with the electric motor 334 of the BLI fan 300 for removing heat from the electric motor 334; fig. 7) and at least one gearbox (para. [0074], regarding a thermal management system having a thermal fluid circulation assembly in thermal communication with the power gearbox 336, if provided); fig. 5), wherein the distributed oil is used to cool the at least one motor and the at least one gearbox (see again paras. [0063] and [0074)).


Regarding claim 6, Hirabayashi as modified discloses the invention in claim 5, but does not appear to specifically disclose the invention further comprising a reservoir for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox.
However, Niergarth teaches a reservoir (sump 346; fig. 5) for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox (para. [0054], regarding the sump 346, as will be discussed in greater detail below, is configured to collect lubrication oil provided to the bearing 340).
It would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi to include a reservoir for collecting the distributed oil after it has been used to cool the at least one motor and the at least one gearbox as taught by Niergarth in order to ensure that the components of the electric drive system are able to be properly cooled (see Niergarth, paras. [0063] and [0074).

Regarding claim 7, Hirabayashi as modified discloses the invention in claim 5, but does not appear to specifically disclose the invention further comprising a pump 
However, Niergarth teaches a pump (lubrication oil scavenger pump 360; fig. 5) associated with the reservoir for returning the oil collected in the reservoir to the oil cooler (para. [0056], regarding the lubrication oil scavenge pump 360 is fluidly connected to a lubrication oil scavenge line 364 for scavenging out lubrication oil from within the sump 346; fig. 5).
It would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi to include a pump associated with the reservoir for returning the oil collected in the reservoir to the oil cooler as taught by Niergarth in order to ensure that the components of the electric drive system are able to be properly cooled (see Niergarth, paras. [0063] and [0074).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2021/0039796 A1), hereinafter Hirabayashi, in view of Sandberg et al. (US 2019/0193835 A1), hereinafter Sandberg, as applied to claim 1 above, and further in view of Fenny et al. (US 2018/0251226 A1), hereinafter Fenny.
Regarding claim 8, Hirabayashi as modified discloses the invention in claim 1, and further discloses wherein the least one structural element comprises a housing (nacelle 22; fig. 2A). 

However, Fenny is in the field of hybrid propulsion systems for an aircraft (abstract) and teaches the housing (nacelle 304a; fig. 3A) having electrical connectors therethrough (para. [0032], regarding the aircraft 300 may be a tiltrotor aircraft and the nacelles 304a, 304b tilt, which can require, e.g., an electric slip ring 318a, 318b, respectively, to connect power conduits 312a, 312b, 312c to the respective electric motors; fig. 3A).

Claims 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hirabayashi et al. (US 2021/0039796 A1), hereinafter Hirabayashi, in view of Sandberg et al. (US 2019/0193835 A1), hereinafter Sandberg, and Groninga et al. (US 2018/0057157 A1), hereinafter Groninga.
Regarding claim 1, Hirabayashi discloses a rotor system (abstract) comprising:
a rotor comprising a plurality of rotor blades (21) connected to a rotor shaft (21a);
an electric drive system (abstract, regarding a redundant propulsion device includes a propeller and electric motors) comprising: 
a plurality of redundant motors (motors 23A-23E; fig. 2A), wherein power generated by the plurality of motors is used to drive a rotor system (para. [0031], regarding the electric aircraft 10 obtains a propulsive force generated by driving each propeller 21 by using 
a gear box associated with the plurality of redundant motors (first gears 24, second gears 25; fig. 2A); and 
at least one structural element (22; fig. 2A) for retaining the redundant motors and the gear box together as a single integrated unit (as shown in fig. 2A);
wherein power generated by the plurality of motors is used to drive the rotor shaft (see again para. [0031]). 
Hirabayashi does not appear to specifically disclose a ducted rotor; a nacelle for supporting the ducted rotor; and a collective actuator for controlling a collective pitch of the rotor blades connected to the rotor shaft; wherein the electric drive system is implemented as a line replaceable unit disposed in the nacelle.
However, Groninga is in the field of ducted fans for aircraft (abstract) and teaches the use of a ducted rotor (ducted fan 24; fig. 1A); and a nacelle for supporting the ducted rotor (para. [0030], regarding each ducted fan 24, 28 may include a nacelle, each of which may house an engine to provide torque and rotational energy to rotor hub assemblies 36, 38; fig. 1A; see also the corresponding drawing objection detailed hereinabove).
It would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi such that the rotor is configured as a ducted rotor; a nacelle for supporting the ducted rotor as taught by Groninga in order to ensure the desired 
Furthermore, Sandberg teaches a collective actuator (rotor shafts 11, 21, 31; blade gear 15; shaft gear 16; figs. 1A and 2A) for controlling a collective pitch of the rotor blades connected to the rotor shaft (para. [0048], regarding the shaft gear 16b and blade gear 15b…increases the blade pitch angle 7 of the rotor blade 5b; see also para. [0049]).
It would have been obvious to one of ordinary skill in the art to modify the electric drive system of Hirabayashi to include a collective actuator for controlling a collective pitch of the rotor blades connected to the rotor shaft as taught by Sandberg, whereby the structural element of Hirabayashi further retains the collective actuator taught by Sandberg, in order to ensure that the rotor blade pitch can be easily adjusted (see Sandberg, paras. [0048-0049]).
Lastly, it would have been obvious to one having ordinary skill in the art at the time the invention was made to configure the invention such that the electric drive system is implemented as a line replaceable unit disposed in the nacelle, since it has been held that making an old device portable or movable without producing any new and unexpected result involves only routine skill in the art.  In re Lindber, 93 USPQ 23 (CCPA 1952). The purpose for doing so would be to ensure modularity of the system, allowing for easy maintenance and replacement.
	


Regarding claim 15, Hirabayashi as modified discloses the invention in claim 13, and further discloses wherein each of the motors comprises an electric motor (electric motors 23A-23E) having associated therewith a one-way clutch (see again para. [0086]).

Regarding claim 16, Hirabayashi as modified discloses the invention in claim 13, and further discloses wherein the rotor shaft (21a) is disposed through a center of the line replaceable unit (as shown in fig. 2A).

Regarding claims 17-20, Hirabayashi discloses a rotorcraft (electric aircraft 10; fig. 1), and Hirabayashi as modified further discloses the rest of the limitations of claims 17-20 given that they are identical to the rejections of claims 13-16 detailed hereinabove. 

Conclusion
The cited references made of record in the contemporaneously filed PTO-892 form and not relied upon in the instant office action are considered pertinent to applicant's disclosure, and may have one or more of the elements in Applicant’s disclosure and at least claim 1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADY W FRAZIER whose telephone number is (469)295-9263. The examiner can normally be reached Monday-Friday 9:00am-5:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/BRADY W FRAZIER/Primary Examiner, Art Unit 3647